Affirmed, Motion to Strike Denied, and Majority and Dissenting Opinions filed
May 16, 2019.




                                        In the

                     Fourteenth Court of Appeals

                                NO. 14-17-00938-CV

                IN THE INTEREST OF D.Z., A MINOR CHILD


                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-45577

                              MAJORITY OPINION


      Appellant Tong Zhang (Father) appeals from a final order in a suit to modify
a parent-child relationship. His appeal involves: (1) whether the trial court abused
its discretion in awarding appellee Yi Ren (Mother) attorney’s fees of $10,000 and
(2) whether the trial court erred in characterizing amicus attorney’s fees as additional
child support subject to income withholding. Mother filed a motion to strike portions
of Father’s reply brief, which we took with the case. We deny Mother’s motion and
affirm.
                               I.   BACKGROUND

      Original divorce decree. Mother and Father, parents of D.Z., are divorced.
The agreed final divorce decree, signed November 1, 2010, ordered that Mother and
Father have joint-managing conservatorship of D.Z. and that Mother has the
exclusive right to determine D.Z.’s primary residence within Harris County. The
final decree also ordered that Father pay Mother $300 a month in child support and
that Mother continue to provide D.Z. with health insurance under a government
medical assistance program.

      Modification suit. In 2015, the Office of the Attorney General filed a suit for
modification of child-support order pursuant to Family Code chapter 231. Mother
and Father each answered. In September 2015, Father filed a petition to modify the
parent-child relationship, in which he requested sole-managing conservatorship or
alternatively joint-managing conservatorship with the exclusive right to determine
D.Z.’s primary residence, and child support from Mother. Father alleged that
Mother’s numerous moves and changes in childcare were not in D.Z.’s best interest
and that D.Z.’s stepfather (Mother’s husband) had emotionally abused D.Z. Mother
filed a counterpetition to modify, in which she requested increased and retroactive
child support. Mother also requested that because D.Z. was no longer eligible for
government medical assistance, Father provide D.Z. with health insurance or
reimburse Mother for the cost of coverage. Both Father and Mother requested
reasonable attorney’s fees.

      Discovery motions. In 2016, Mother filed a motion to compel discovery and
for sanctions, including reasonable attorney’s fees. Mother later filed a second
motion to compel discovery and for sanctions, including reasonable attorney’s fees.
In 2017, the trial court signed an order compelling Father to produce his tax returns



                                         2
and business-related documents. Mother, pro se,1 filed a third motion to compel
discovery and for sanctions. Mother requested that Father pay the reasonable amicus
attorney’s fees related to this motion. Mother also filed a motion for contempt,
alleging that Father failed to comply with the trial court’s production order.

       Amicus attorney. In 2016, the trial court appointed Amy Lacy as amicus
attorney. Lacy appeared and requested that Mother and Father pay her reasonable
and necessary amicus attorney’s fees. In 2017, Lacy filed a motion for payment of
fees and additional deposit to secure her fees. Mother filed a response in which she
requested that Father solely pay for Lacy’s appearance at a hearing at which Father
and his counsel did not appear. In June 2017, the trial court signed an order that
Mother and Father each pay $1,220.20 in outstanding fees to Lacy. The trial court
also signed an order in July 2017 that Mother and Father each pay $10,000 as a
deposit to Lacy for her additional fees.

       Motions for continuance. Discovery in the case closed August 18, 2017. The
final hearing was set for September 18, 2017. Due to Hurricane Harvey, the hearing
was reset for October 16, 2017.

       On October 6, 2017, Father filed a first motion for continuance. Xenos Yuen
and David Mullican of Siegel, Yuen & Honoré, P.L.L.C. were listed as Father’s
counsel on the motion. Mullican submitted an affidavit concerning the effects of
Hurricane Harvey on the firm. Mother filed objections, arguing that Father did not
show good cause for a continuance when he did not respond to discovery requests
and failed to comply with the trial court’s order compelling discovery. Mother
requested “sanctions for filing [a] groundless and frivolous motion for a purpose of
delay.” The trial court held a hearing on October 18; and Mother, Mullican, and Lacy

       1
        In January 2017, Mother’s counsel Lacey Richmond withdrew from the case. After that,
Mother proceeded pro se.

                                             3
appeared. There was a discussion regarding how many and which attorneys were
representing Father in the case.2 Mullican did not know whether he would be the
attorney trying the case. The trial court denied Father’s motion and set trial for
October 30. The trial court ordered that Father’s counsel Yuen appear at the pretrial
conference on October 26 and that Father file a designation of lead counsel by
October 25.

       On October 24, 2017, Father filed an amended emergency motion for
continuance, requesting at least four additional months to substitute another attorney.
Mullican submitted an affidavit regarding his health issues. Mother again filed
objections, arguing that Father’s motion was filed purely for delay and that she
would suffer prejudice. Mother alleged that “this frivolous lawsuit and [Father]’s
violations of discovery rules caused [Mother] $40,000 financial damages” and
requested that he pay her attorney’s fees. The trial court held a hearing on October
26. Mother, Mullican, and Lacy appeared. Yuen, however, failed to appear. Mullican
acknowledged that Father did not file the court-ordered designation of lead attorney.
The trial court noted that Mullican’s firm “effectively is spitting in my face by not
following orders to designate a lead counsel.” The trial court denied Father’s motion.

       Partial nonsuit and bench trial. On October 30, 2017, Father nonsuited his
petition to modify. That same day, the bench trial on Mother’s counterpetition took




       2
         The record reflects that seven attorneys affiliated with Yuen’s firm appeared in the case.
Davina Wittick filed Father’s original petition to modify and answer to Mother’s counterpetition.
Yuen and Mullican together filed Father’s first amended petition. Yuen filed Father’s answer to
the Attorney General’s petition and Father’s second amended (live) petition to modify. Mullican
filed Father’s amended emergency motion for continuance and motion to dismiss (nonsuit)
Father’s petition. Andrew Gass filed a notice of co-counsel; Kelley Austin filed an entry of
appearance; and Eric Gruetzner filed a designation of lead counsel. Victoria Sanchez approved the
form of and signed the final order.

                                                4
place.3 Mullican appeared to represent Father.4 The trial court took judicial notice of
the file in the case. Mother provided testimony regarding her requests for increased
child support from Father based on the guidelines and that Father cover D.Z.’s health
insurance.

      Mother also requested that she be reimbursed for a portion of what she paid
her attorney. Mother stated that she paid her attorney a total of $23,167. Mother
testified that her attorney charged Mother $4,292 to file discovery motions “because
[Father]’s attorney failed to comply with the discovery rules and abused the
discovery process including but not limited to failed to appear at a hearing, late at
[sic] a hearing, and failed to respond to discovery requests in a timely manner.”
Mother also testified that her attorney “listed that there are $7,306 fees to defen[d]
[Father]’s claims”; Mother stated that “[Father]’s claims are frivolous and do not
constitute . . . any claim of modification of conservatorship.” Mother stated that
Father failed to produce “any direct or circumstantial evidence to prove the existence
of child abuse.” Mother further stated that she had never discussed any child abuse
with Father. Mother testified that all her residential moves were before 2014 and
within Harris County, and that D.Z. had attended the same school since August 2014.
Mother testified that Father admitted in his deposition that staying “at the same
school for two years shows [D.Z.] stability.” Mother pointed out that it was Father
who moved “recently.” Mother further requested that the trial court “avert [her]
amicus attorneys’ fees.”

      Mother and Father stipulated to Lacy’s qualifications. Lacy offered her
invoice without objection, and the trial court admitted it. Lacy testified that she
believed her fees were reasonable and necessary to carry out her duties as amicus

      3
          The Office of the Attorney General did not appear at the hearing.
      4
          Father did not attend the hearing.

                                                 5
attorney. Lacy requested that the trial court award her attorney’s fees of $26,108.10,
with outstanding fees of $13,068.10. Lacy requested that the fees be deemed child
support and asked for wage withholding.

      After consideration, the trial court found there had been a material change in
circumstances. The trial court granted Mother increased child support of $768.77,
retroactive to October 2015. The trial court ordered Father to provide health
insurance for D.Z. as additional child support. The trial court found “good cause to
award attorneys’ fees and amicus fees in this case.” The trial court awarded Mother
partial attorney’s fees of $10,000; “the ten thousand-dollar attorney fee judgment”
was a “standard judgment” that would “accrue interest at 5 percent per annum as it
is not in the nature of child support.” The trial court “affirmatively f[ound] that the
amicus fees are in the nature of child support” and the deficiency judgment would
accrue “interest at a rate [of] six percent per annum as set forth in the Texas Family
Code.”5 The trial court allocated Lacy’s fees of $26,108.10: 75 percent to Father
($19,581.08) and 25 percent to Mother ($6,527.03) “based on the facts and
circumstances in this case and the conduct of the parties.”

      On November 22, 2017, the trial court signed its final order. See infra note 13.
Regarding amicus attorney’s fees, the trial court stated that it “approves said fees as
additional child support and finds that the fees are reasonable and necessary for the
benefit of the child.” The trial court awarded Lacy a judgment against Father in the
amount of $3,667.70 for amicus attorney’s fees. The trial court further awarded
Mother a judgment against Father in the amount of $9,693.17 for amicus attorney’s
fees. Regarding attorney’s fees, the trial court stated that it “finds good cause exists
to award [Mother] attorney’s fees” of $10,000. That same day, the trial court signed


      5
          See Tex. Fam. Code Ann. § 157.265.

                                               6
its income withholding order, which ordered Father’s employer to deduct child
support ($768.77/month), past-due child support ($200/month), and additional child
support ($200/month) from Father’s paycheck.

      Father did not request findings of fact and conclusions of law or file a motion
for new trial. Father timely appealed. After Father filed his reply brief, Mother
objected to and moved to strike two argument sections. We carried Mother’s motion
to strike with the case.

                                  II.   ANALYSIS

A. Motion to strike

      Initially, we consider Mother’s motion to strike the new issues and arguments
of Father’s reply brief. Specifically, Mother requests that we strike these two
sections: (1) “[t]he trial court had no statutory authority to award attorney[’s] fees to
[Mother] regardless whether [Father] raised objections to [Mother]’s pleading
deficiencies” and (2) “[t]he trial court could not categorize the attorney[’s] fee award
as a sanction without statutory authority and without [Mother] meeting her burden
of proof.” Mother essentially argues that this court should not consider these sections
because Father did not raise them in his opening brief and they prejudice her.
However, an appellant may file a reply brief addressing any matter in the appellee’s
brief, such as waiver. See Tex. R. App. P. 38.3. Moreover, Father raised the lack of
evidence to support the attorney’s-fee award in his opening brief. We therefore
decline to strike the challenged portions.

B. Attorney’s fees

      In his first issue, Father argues that the trial court “abuse[d] its discretion in
awarding attorney’s fees of $10,000 for [Mother]’s previous representation in a suit
to modify the parent-child relationship.”

                                             7
       Father first complains that Mother’s counterpetition only included a general
request for attorney’s fees to be paid to her attorney; “there were no pleadings
referencing [Family Code section 106.002] for the recovery of attorney’s fees.” See
Tex. Fam. Code Ann. § 106.002 (court may render judgment for reasonable
attorney’s fees and expenses in suit affecting parent-child relationship). Although
Father contends that his “counsel raised several objections to [Mother]’s request for
attorney’s fees,”6 the record does not reflect that Father objected to the award of
attorney’s fees in the trial court based on Mother’s failure to plead any specific
statutory basis for the award. Therefore, Father has not preserved this complaint. See
Tex. R. App. P. 33.1(a); Tex. Ear Nose & Throat Consultants, PLLC v. Jones, 470
S.W.3d 67, 86–87 (Tex. App.—Houston [14th Dist.] 2015, no pet.) (appellants did
not preserve issue of pleading deficiency regarding basis for attorney’s fees in trial
court). In his reply brief, Father argues that whether he “raised objections to the
deficiencies of [Mother]’s pleadings is immaterial because the trial court did not
have a statutory basis to award attorney’s fees.” However, because Father did not
raise the argument that the trial court lacked a statutory basis for its attorney’s-fee
award in the trial court, he also has waived this argument. See Tex. R. App. P.
33.1(a); Gipson-Jelks v. Gipson, 468 S.W.3d 600, 604 (Tex. App.—Houston [14th
Dist.] 2015, no pet.) (appellant did not preserve complaint regarding trial court’s
lack of statutory or contractual basis for attorney’s-fee award in trial court).

       Father also asserts (without explanation) that Mother “failed to segregate
attorney’s fees between claims for which attorney[’s] fees are recoverable and
claims for which they are not.” However, the record does not reflect that Father ever


       6
          At trial, when Mother was testifying regarding the $4,292 and $7,306 amounts she had
incurred in attorney’s fees, Father’s counsel objected based on “improper characterization.” The
trial court overruled this objection. Father’s counsel then started to make but withdrew another
objection. Father has not challenged the admission of this evidence on appeal.

                                               8
raised any objection in the trial court based on lack of segregation of Mother’s
attorney’s fees. Father likewise did not preserve this complaint. See Tex. R. App. P.
33.1(a); Home Comfortable Supplies, Inc. v. Cooper, 544 S.W.3d 899, 908–10 (Tex.
App.—Houston [14th Dist.] 2018, no pet.) (explaining that party must preserve
fee-segregation complaint in bench trial).

      In addition, Father argues Mother did not “offer any evidence to support her
claim for an attorney fee award for her Counter-Petition to Modify the Parent Child
relationship” and “offered no evidence to prove . . . that the fees sought were
reasonable and necessary for the prosecution of the suit.” Father may raise this
insufficiency-of-the-evidence argument for the first time on appeal. See Tex. R. Civ.
P. 324(a), (b); Tex. R. App. P. 33.1(d); In re Q.D.T., No. 14-09-00696-CV, 2010
WL 4366125, at *9 (Tex. App.—Houston [14th Dist.] Nov. 4, 2010, no pet.) (mem.
op.) (after bench trial, party can raise reasonableness of attorney’s fees under Family
Code for first time on appeal). Father points out that he objected to, and the trial
court did not admit, the affidavit from Mother’s previous counsel concerning her
fees. He also argues Mother did not show that her previous counsel’s fees were
reasonable and necessary pursuant to the factors outlined in Arthur Andersen & Co.
v. Perry Equipment Corp., 945 S.W.2d 812, 818–19 (Tex. 1997).

      Mother responds that she was not required to prove the reasonableness and
necessity of her attorney’s fees because they were assessed as a sanction. “When
attorney’s fees are assessed as sanctions, no proof of reasonableness or necessity is
required.” Cognata v. Down Hole Injection, Inc., 375 S.W.3d 370, 380 (Tex. App.—
Houston [14th Dist.] 2012, pet. denied); Allied Assocs., Inc. v. INA Cty. Mut. Ins.
Cos., 803 S.W.2d 799, 799 (Tex. App.—Houston [14th Dist.] 1991, no writ). Mother
argues Father’s presumption that the trial court awarded her attorney’s fees based on
section 106.002 was incorrect. According to Mother, trial courts have discretion to

                                          9
award sanctions based on rules 13, 18a(h),7 21b,8 166a(h),9 and 21510 of the Texas
Rules of Civil Procedure; and chapters 9 and 1011 of the Civil Practice and Remedies
Code. Mother also contends that trial courts have inherent power to sanction. Mother
further argues that section 156.005 of the Family Code authorizes trial courts to tax
attorney’s fees as costs against the offending party in modification suits if the court
finds that the suit was “filed frivolously or is designed to harass a party.” See Tex.
Fam. Code Ann. § 156.005. Mother contends that the trial court had more than a
scintilla of evidence to award her attorney’s fees based on Father’s “numerous
discovery violations” and Father’s failure to support any of the allegations in his
modification suit with sufficient evidence. Mother also asserts the trial court
reasonably could have found that Father’s lawsuit was filed for the purpose of
harassment.

       In reply, Father asserts that “[t]he trial court did not award attorney’s fees as
a sanction in this case.” We consider whether the record reflects that the trial court
awarded Mother attorney’s fees as a sanction rather than to prosecute her
modification counterpetition. See Allied Assocs., 803 S.W.2d at 799. Mother filed
three motions to compel discovery and for sanctions (two filed when she was
represented and another while she was pro se), and a motion for contempt (pro se).
The trial court twice ordered Father to produce discovery and twice denied Mother

       7
         This rule governs sanctions in connection with a frivolous motion to recuse and disqualify
a judge, which is not at issue here. See Tex. R. Civ. P. 18a(h).
       8
         This rule governs sanctions for failure to serve or deliver a copy of a pleading or motion,
which is not at issue here. See Tex. R. Civ. P. 21b.
       9
        This rule governs sanctions for affidavits made in bad faith in the context of
summary-judgment proceedings, which is not at issue here. See Tex. R. Civ. P. 166a(h).
       10
            This rule governs sanctions in the context of discovery abuse. See Tex. R. Civ. P. 215.1–
.6.
       11
          Chapters 9 and 10 govern frivolous pleadings, claims, and motions, as well as sanctions
for them. See Tex. Civ. Prac. & Rem. Code Ann. §§ 9.001–10.006.

                                                  10
fees as a sanction. In her objection to Father’s first motion for continuance, Mother
requested that the trial court award her “sanctions for filing groundless and frivolous
motion for a purpose of delay.” Further, in her objections and response to Father’s
second motion for continuance, Mother alleged that Father’s frivolous lawsuit and
discovery abuse caused her financial damages and requested attorney’s fees from
him. The trial court denied both Father’s motions for continuance. At the hearing,
Mother again requested that she receive reimbursement for the attorney’s fees she
paid to her previous attorney based on Father’s failures to comply with discovery
rules and because his modification claim was frivolous and not based on any
evidence.12 Father’s counsel cross-examined Mother about her attorney’s fees,
Father’s discovery abuse, and Father’s claim of child abuse.

       At the hearing, the trial court stated that it found “good cause” to award partial
attorney’s fees to Mother in the amount of $10,000 at five-percent interest.13 In its
final order, in a separate section entitled, “Attorney’s Fees,” the trial court awarded
Mother $10,000 of her previous counsel’s attorney’s fees at five-percent interest
against Father because “good cause exists to award [Mother] attorney’s fees.”

       12
          Father suggests that Mother’s “oral request” at trial for attorney’s fees came too late
because it “related to a case already dismissed and not before the court at trial.” However, in her
response to Father’s second motion for continuance, Mother alleged that Father’s frivolous lawsuit
and discovery abuse caused her financial damages and requested attorney’s fees. We conclude that
Mother requested “frivolous lawsuit” sanctions against Father prior to the nonsuit. See
CTL/Thompson Tex., LLC v. Starwood Homeowner’s Ass’n, Inc., 390 S.W.3d 299, 300 (Tex. 2013)
(per curiam).
       13
           At the hearing, the trial court stated that it found “good cause to award attorneys’ fees
and amicus fees in this case.” The trial court at the hearing specified that the amicus fees were in
the nature of child support with a six-percent interest rate under the Family Code, while the
attorney’s fees were not in the nature of child support with a five-percent interest rate “as
promulgated by the Texas Consumer Credit Commission.” There is a section of the final order
entitled, “Amicus Attorney’s Fees,” which describes the allocation of Lacy’s $26,108.10 in amicus
fees between Father and Mother and what Father owes both Lacy and Mother for his unpaid
75-percent portion of amicus fees as child support after accounting for the amount each parent
already had paid Lacy.

                                                11
Although the order does not specifically cite any basis for its attorney’s-fee award,
its “good cause” language tracks the language of rule 13 in part. Therefore, we
review whether the award meets the requirements of a rule 13 sanction. See Aldine
Indep. Sch. Dist. v. Baty, 946 S.W.2d 851, 852 (Tex. App.—Houston [14th Dist.]
1997, no writ).

      Rule 13 of the Texas Rules of Civil Procedure provides, in pertinent part:

      The signatures of attorneys or parties constitute a certificate by them
      that they have read the pleading, motion, or other paper; that to the best
      of their knowledge, information, and belief formed after reasonable
      inquiry the instrument is not groundless and brought in bad faith or
      groundless and brought for the purpose of harassment. . . . If a pleading,
      motion or other paper is signed in violation of this rule, the court, upon
      motion or upon its own initiative, after notice and hearing, shall impose
      an appropriate sanction available under Rule 215, upon the person who
      signed it, a represented party, or both.
Tex. R. Civ. P. 13. Courts shall presume that pleadings, motions, and other papers
are filed in good faith. Id. “No sanctions under this rule may be imposed except for
good cause, the particulars of which must be stated in the sanction order.” Id.
“Groundless,” for purposes of this rule, means no basis in law or fact and not
warranted by good faith argument for the extension, modification, or reversal of
existing law. Id. A lawsuit is groundless, as used in rule 13, if there is no arguable
basis for the cause of action. Attorney Gen. of Tex. v. Cartwright, 874 S.W.2d 210,
215 (Tex. App.—Houston [14th Dist.] 1994, writ denied). Bad faith involves more
than poor judgment or negligence; it involves conscious wrongdoing. Falk &
Mayfield L.L.P. v. Molzan, 974 S.W.2d 821, 828 (Tex. App.—Houston [14th Dist.]
1998, pet. denied). Harassment means that the pleading was intended to annoy,
alarm, and abuse another person. Parker v. Walton, 233 S.W.3d 535, 540 (Tex.
App.—Houston [14th Dist.] 2007, no pet.).


                                         12
      When imposing rule 13 sanctions, the trial court is required to make
particularized findings of “good cause” justifying the sanctions. Tex. R. Civ. P. 13.
The trial court did not reference rule 13 and made no such findings in this case;
however, Father voiced no objection to the trial court’s awarding attorney’s fees
without setting out the findings or the particulars of “good cause” justifying the
sanctions. If Father was unclear about the basis for the trial court’s award of
attorney’s fees, such as whether it was being assessed as a sanction or what was the
basis and underlying findings for any sanction, then he was required to object to the
form of the trial court’s order.14 By failing to so timely object, Father waived any
error in the form of the order. See Tex. R. App. P. 33.1(a); Alexander v. Alexander,
956 S.W.2d 712, 715 (Tex. App.—Houston [14th Dist.] 1997, pet. denied).

      However, we consider Father’s argument that the trial court abused its
discretion in imposing sanctions because Mother did not meet her burden of proof.
Because that burden must be met with evidence, legal sufficiency of the evidence is
relevant in determining whether the trial court abused its discretion by imposing
sanctions. Yuen v. Gerson, 342 S.W.3d 824, 827 (Tex. App.—Houston [14th Dist.]
2011, pet. denied). A trial court’s decision to impose sanctions will not be overruled
on appeal unless an abuse of discretion is shown. Falk, 974 S.W.2d at 824. The test
for abuse of discretion is “whether the court acted without reference to any guiding
rules and principles,” or “whether the act was arbitrary or unreasonable.” Downer v.
Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985). Father did not
request findings of fact and conclusions of law as to the trial court’s award of
attorney’s fees. Therefore, the trial court’s judgment implies all findings of fact
necessary to support the award. See Pharo v. Chambers Cty., 922 S.W.2d 945, 948
(Tex. 1996); Worford v. Stamper, 801 S.W.2d 108, 109 (Tex.1990) (per curiam). We

      14
           Both Mother and Father approved the form of the trial court’s final order.

                                                13
cannot hold that the trial court abused its discretion in awarding sanctions if some
evidence supports the trial court’s ruling. Nath v. Tex. Children’s Hosp., 446 S.W.3d
355, 361 (Tex. 2014). A trial court abuses its discretion when its decision is contrary
to the only permissible view of the evidence. Unifund CCR Partners v. Villa, 299
S.W.3d 92, 97 (Tex. 2009) (per curiam). “In assessing sanctions, the trial court is
entitled to consider the entire course of the litigation.” Broesche v. Jacobson, 218
S.W.3d 267, 277 (Tex. App.—Houston [14th Dist.] 2007, pet. denied).

      Father contends at the hearing Mother “did not argue or offer any proof that
would categorize [sic] as sanctionable under” rule 13. We disagree, and we conclude
Mother presented legally-sufficient evidence both that Father’s modification
petitions were groundless and were either brought in bad faith or for the purpose of
harassment.

      Mother testified that she paid her previous counsel a total amount of $23,167,
$7,306 of which was to “defen[d]” Father’s “frivolous” modification claim. In his
petition to modify, Father alleged that the parties’ agreed final divorce decree should
be modified and he should be appointed sole managing conservator because Mother
“has moved numerous times” to the detriment of D.Z.’s “living environment” and
“where he received his child care.” With regard to Father’s allegations of “unstable
environment,” Mother testified there had been no residence or school changes since
more than a year before Father filed his original modification petition, in September
2015. Instead, it was Father who had moved more recently. Mother further indicated
that Father admitted he knew D.Z. had a stable school environment:

             [MOTHER]: In petitioner’s deposition,[15] he was asked whether
      the child stay in the same school for two years—
               [COUNSEL FOR FATHER]: Your Honor, I think that’s hearsay

      15
           Father was deposed in August 2016.

                                                14
      that ought to be—
           THE COURT: Overruled. It’s a statement of a party. Go ahead,
      ma’am.
            [MOTHER]: He was asked whether the child stay at the same
      school for two years shows him stability. He testified that, yes, I was
      happy to that. So he’s frivolous, that the child was living in an unstable
      environment is frivolous.

Even if Father initially may have had a factual basis to bring a modification suit
against Mother for providing D.Z. with an unstable living environment, as the suit
continued, and Father had knowledge that Mother continued to keep the same
residence and school for D.Z., there was no longer a factual basis for Father’s
“unstable environment” allegations. But Father continued to request modification
based on D.Z.’s “being constantly uprooted” and lack of “consistency” as late as his
first and second amended petitions filed on October 11 and 21, 2017, even though
at that point D.Z. had been at the same residence and school for over three years.

      In his original and amended petitions, Father further alleged Mother
“admitted” to him that Mother’s current husband “has emotional abusive behavior
and treatment toward the [child]” and that Father “has reason to believe [Mother]’s
husband[’s] abusive behavior will resume against [D.Z.].” In his original petition,
Father also requested that the child and Mother’s husband “be subjected to
psychological evaluations” based on this abuse. Father filed a motion for
psychological evaluation, which the trial court denied. Mother testified that Father
never found any direct or circumstantial evidence of child abuse after two years of
discovery. Mother also testified, at no time either before or after Father filed his
modification suit, that she ever had any discussion with Father about, much less
admitted the existence of, child abuse. Rather, “[t]he Petitioner write the child abuse
in his petition. That’s all.” Therefore, at the time Father filed each modification
pleading, Father’s position was not factually well grounded, based on a reasonable

                                          15
pre-filing inquiry.

       As discussed above, Mother requested her attorney’s fees as sanctions against
Father. Applying the familiar standards, we conclude Mother presented
legally-sufficient evidence that Father filed modification pleadings that were
groundless and either brought in bad faith or for the purpose of harassing Mother.
See Tex. R. Civ. P. 13; City of Keller v. Wilson, 168 S.W.3d 802, 810, 820, 827 (Tex.
2005). Therefore, we cannot conclude that the trial court abused its discretion in
awarding Mother $10,000 in attorney’s fees as a sanction against Father.16

       We overrule Father’s first issue.17

C. Amicus attorney’s fees

       In his second issue, Father contends that the trial court erred in characterizing
Lacy’s amicus attorney’s fees as additional child support subject to income
withholding.18 However, the record does not show that Father lodged any objection

       16
          Father does not argue that $10,000 in attorney’s fees is an excessive amount of sanctions.
Nor did Father preserve such an argument in the trial court. See Tex. R. Civ. P. 33.1(a); Akhtar v.
Leawood HOA, Inc., 525 S.W.3d 814, 820–21 (Tex. App.—Houston [14th Dist.] 2017, no pet.).
In any event, our court has held that, in appropriate circumstances, a trial court may impose rule
13 sanctions in excess of the costs or expenses incurred by the defendant. See Falk, 974 S.W.2d at
823.
       17
            The dissenting opinion contends that the majority incorrectly overrules this issue
essentially because Mother did not expressly plead and the trial court did not expressly mention
rule 13. But considering all of the circumstances involved in this case and the entire record, as
explained throughout part II.B., this is not a situation in which this court, post-judgment, seeks to
transform a “garden variety attorneys’ fee award into a sanctions award.” There is neither a
credible argument that attorney’s-fee sanctions based on Father’s frivolous pleading conduct were
not on the table and available for the trial court to award, nor does Father argue that he lacked
notice or a hearing. Instead, before and during the hearing, Mother alleged that Father filed a
frivolous lawsuit and requested that the trial court assess attorney’s fees against him; at the hearing,
Mother provided evidence that Father filed modification pleadings that were groundless and either
brought in bad faith or for harassment purposes; and both at the hearing and in the final order, the
trial court awarded Mother attorney’s fees against Father for “good cause.”
       18
           This court recently held that the trial court has discretion to characterize amicus
attorney’s fees awarded under Family Code section 107.023 as necessaries, but not as additional
                                                  16
in the trial court regarding its characterization of amicus attorney’s fees as additional
child support able to be withheld from his income. Therefore, Father failed to
preserve this issue. See Tex. R. App. P. 33.1(a); In re B.J.W., No. 05-17-00253-CV,
2018 WL 3322882, at *3 (Tex. App.—Dallas July 6, 2018, no pet.) (mem. op.)
(appellant did not preserve argument regarding characterization of amicus attorney’s
fees as child support and necessaries for child in trial court (citing In re Pyrtle, 433
S.W.3d 152, 166 (Tex. App.—Dallas 2014, pet. denied), and In re A.B.P., 291
S.W.3d 91, 99–100 (Tex. App.—Dallas 2009, no pet.)); Thornton v. Cash, No. 14-
11-01092-CV, 2013 WL 1683650, at *15 (Tex. App.—Houston [14th Dist.] Apr.
18, 2013, no pet.) (mem. op.) (“Because they made no complaint in the trial court
that it was an abuse of discretion to assess the amicus attorney’s fees against them
as necessaries for the benefit of the child, we conclude they failed to preserve this
argument for appellate review.” (citing In re A.B.P., 291 S.W.3d at 99–100)).19

       We overrule Father’s second issue.




child support able to be enforced through income withholding. In re R.H.W. III, 542 S.W.3d 724,
742–44 (Tex. App.—Houston [14th Dist.] 2018, no pet.); see Tex. Fam. Code Ann. § 107.023
(court may award reasonable fees and expenses to appointed amicus attorney as “necessaries for
the benefit of the child”).
       19
          Father does not complain about the sufficiency of the evidence to support the amicus
attorney’s fees or the allocation of 75 percent of those fees to him.

                                              17
                                III.    CONCLUSION

       We deny Mother’s motion to strike. Having overruled Father’s two issues, we
affirm the trial court’s final order.




                                         /s/    Charles A. Spain
                                                Justice

Panel consists of Justices Christopher, Bourliot, and Spain. (Christopher, J.,
dissenting.)




                                           18